NUMBER 13-14-00637-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

MARTIN RANGEL,                                                               Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 117th District Court
                    of Nueces County, Texas.
____________________________________________________________

                          ORDER OF ABATEMENT
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam
       The court reporter filed a partial record in this case on February 19, 2015. The

reporter notified this Court that a partial record was filed because the exhibits cannot be

located. This sequence of events requires us to effectuate our responsibility to avoid

further delay and to preserve the parties' rights. See TEX. R. APP. P. 37.3(a)(2).
       Accordingly, this appeal is ABATED and the cause REMANDED to the trial court.

In accordance with Texas Rule of Appellate Procedure 34.6(f)(4), the trial court is directed

to conduct a hearing to determine: (1) if the appellant has timely requested a reporter's

record; (2) if, without the appellant's fault, a significant exhibit or a significant portion of

the court reporter's notes and records has been lost or destroyed or - if the proceedings

were electronically recorded - a significant portion of the recording has been lost or

destroyed or is inaudible; (3) if the lost, destroyed, or inaudible portion of the reporter's

record, or the lost and destroyed exhibit, is necessary to the appeal's resolution; and (4)

if the lost, destroyed, or inaudible portion of the reporter's record cannot be replaced by

agreement of the parties, or the lost or destroyed exhibit cannot be replaced either by

agreement of the parties or with a copy determined by the trial court to accurately

duplicate with reasonable certainty the original exhibit. See TEX. R. APP. P. 34.6(f).

       The trial court is directed to forward the record of the proceedings, including any

orders and findings, to this Court within thirty (30) days of the date of this order, or to

notify this Court within such period indicating a date by which the trial court can comply.

       It is so ordered.

                                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of March, 2015.




                                               2